REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	  The closest prior arts on record fail to teach “transmit scheduling information for on-demand system information, which can be requested by the at least one user equipment, and in response to the at least one user equipment missing the scheduling information, notify the at least one user equipment by a broadcast channel which can be addressed by a common ID to read the corresponding scheduling information.” and “in response to a request for system information from a user equipment, indication information indicating to the user equipment to receive broadcast information, wherein the indication information is transmitted based on a connection state of the user equipment” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 18, 24, 27, and 28.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466